Exhibit 10.10

RADIANT LEASE AGREEMENT FOR 1727 KIRBY PARKWAY

ARTICLE 1.00 BASIC LEASE TERMS

1.01 Parties. This lease agreement (“Lease”) is entered into this 3rd day of
January, 2006, by and between the following Lessor and Lessee:

Jeff Goldstein Investment Partnership, a Tennessee general partnership
(“Lessor”)

Radiant Systems, Inc., a Georgia corporation (“Lessee”)

1.02 Leased Premises. Lessor is the owner in fee simple of approximately 1.68
acres in Shelby County, Tennessee, which real property is more particularly
described on Exhibit “A” attached hereto and incorporated herein by this
reference (the “Land”), and is commonly known as 1727 Kirby Parkway, Memphis,
Tennessee 38138. The Land is improved with a two story office building (the
“Building”) containing approximately 28,792 rentable square feet, together with
related parking, driveways, landscaping and similar improvements.

In consideration of the rents, terms, provisions and covenants of this Lease,
Lessor hereby leases, lets and demises to Lessee that portion of the Building
containing approximately 22,678 rentable square feet and being more particularly
outlined on Exhibit “B” attached hereto and incorporated herein by this
reference (“leased premises”), together with the non-exclusive right to use, in
common with Lessor and the other lessees of the Building, free of charge, areas
of the project (as hereinafter defined) and/or Building intended for the common
use of all lessees of the Building, including, but not limited to, the parking
areas, driveways, landscaped areas, and approximately 629 square feet on the
first floor of the Building containing hallways and restrooms (the “common
areas”), as the common areas may exist from time to time. Lessor represents and
warrants to Lessee that to the best of Lessor’s actual knowledge, the
aforementioned square footages are correct and have been calculated utilizing
current BOMA Standards. Lessor has, on or before the date hereof, provided
Lessee with a copy of said BOMA calculations. Lessor shall, upon the written
request of Lessee, received within one (1) year of the commencement date, cause
the rentable square footage of the leased premises to be verified by an
architect selected by Lessor and approved by Lessee (which approval shall not be
unreasonably withheld or delayed) in accordance with BOMA standard methods of
measurement. The cost of such remeasurement shall be borne by Lessee. If such
measurement results in a change in the rentable square footage of the leased
premises, the base rent, additional rent, taxes, insurance, Lessee’s
Proportionate Share (as hereinafter defined) and any other matters affected by
the rentable square footage of the leased premises shall be adjusted
accordingly. If there is a change in the rentable square footage of the leased
premises, Lessee shall within fifteen (15) days after Lessor’s written request,
execute and return a lease amendment confirming the necessary adjustment.

Lessee shall also have the right, subject to Lessor’s prior approval, and at no
extra charge, to install satellite dishes, antennae, and other similar equipment
on the roof of the Building.

1.03 Term and Option Terms. Subject to and upon the conditions set forth herein,
the term of this Lease shall commence on January 3, 2006, (the “commencement
date”) and shall terminate on December 31, 2010. Lessee shall have two
(2) options to extend the term of the Lease for additional terms of three
(3) years each provided Lessee shall give Lessor one hundred eighty (180) days
notice prior to the expiration of the initial term (or first option term) of its
election to exercise such option and provided further that Lessee is not in
default of the Lease at the time of such exercise (beyond any applicable notice
and cure period).

1.04 Base Rent. Base rent is Thirty Four Thousand Seventeen and no/100ths
Dollars ($34,017.00) per month during the period January 3, 2006 until
December 31, 2006, and monthly base rent shall increase by three and one-half
percent (3.5%) each calendar year thereafter as follows:

            January 1, 2007 - December 31, 2007         $35,208.00 per month

            January 1, 2008 - December 31, 2008         $36,440.00 per month

 

Radiant Lease for 1727 Kirby Parkway       Page 1 of 19



--------------------------------------------------------------------------------

            January 1, 2009 - December 31, 2009         $37,715.00 per month

 

            January 1, 2010 - December 31, 2010         $39,035.00 per month

The base rent payable for each month during the extended or option term shall be
the prevailing rental rate (the “Prevailing Rental Rate”) at the commencement of
such extended or option term. As used in this Lease, the term “Prevailing Rental
Rate” shall mean the then prevailing monthly rental rate per square foot of
space comparable in use, area and location to the space for which the Prevailing
Rental Rate is being determined and being leased for a duration comparable for
which such space is leased for periods commencing on or about the commencement
of the term of such space. The Prevailing Rental Rate shall be determined by
taking into consideration comparable fact situations during the prior 12-month
period or any more recent relevant period in comparable buildings in Memphis,
Tennessee. Lessor shall notify Lessee of Lessor’s determination of the
Prevailing Rental Rate within fifteen (15) days after receipt of Lessee’s
renewal election notice. If Lessee agrees with Lessor’s determination of the
Prevailing Rental Rate, then, such determination by Lessor shall constitute the
Prevailing Rental Rate. If Lessee disagrees with Lessor’s determination of the
Prevailing Rental Rate, Lessee shall notify Lessor of Lessee’s disagreement
within fifteen (15) days after Lessee’s receipt of Lessor’s notice of its
determination of the Prevailing Rental Rate. If Lessee so notifies Lessor, that
Lessor’s determination of the Prevailing Rental Rate is not acceptable to
Lessee, Lessor and Lessee shall, during the fifteen (15) day period after
Lessee’s notice, attempt to agree on the Prevailing Rental Rate. If Lessor and
Lessee are unable to agree, then the Prevailing Rental Rate shall be determined
as provided below: Lessor and Lessee shall each select an expert (as hereinafter
described) within fifteen (15) days after the expiration of the aforementioned
fifteen (15) day period. Such expert shall be independent and experienced in
leasing similar-class space in Memphis, Tennessee, and shall be instructed to
form their opinions based on the criteria specified above. Both experts so
selected shall within ten (10) days after their selection, select a third
(3rd) expert who shall also meet the same qualifications. The three (3) experts
so selected shall within fifteen (15) days after the selection of the third
(3rd) expert each independently formulate their opinion of the Prevailing Rental
Rate for the space and period in question. The three (3) opinions shall then be
averaged and such average shall be the Prevailing Rental Rate; provided,
however, that if any experts opinion is more than five percent (5%) greater or
less than the middle opinion, then such greater or lesser opinion (or both if
each is more a variance from the middle opinion than five percent (5%)), shall
be disregarded and the remaining number of opinions shall be added together with
the sum thereof divided by the remaining number of opinions and the quotient
thereof shall be the Prevailing Rental Rate. The determination of the Prevailing
Rental Rate by the three (3) experts (or such lesser number of experts as may be
applicable in accordance with the above provisions) shall be binding upon Lessor
and Lessee. Lessor and Lessee shall each pay for the services of its expert and
shall share equally in the cost of the third expert.

 

1.05 Addresses.

 

Lessor’s Address:   Lessee’s Address:   1580 West Massey Rd.   3925 Brookside
Parkway   Memphis, Tennessee 38120   Alpharetta, Georgia 30022   Phone:
                       Phone:                        Fax:                       
Fax: (770) 360-7627   Email:                        Email:                     
 

1.06 Permitted Use. General Office Use.

ARTICLE 2.00 RENT

2.01 Base Rent. Lessee agrees to pay monthly as base rent during the term of
this Lease the sum of money set forth in section 1.04 of this Lease, which
amount shall be payable to Lessor at the address shown above.

 

Radiant Lease for 1727 Kirby Parkway       Page 2 of 19



--------------------------------------------------------------------------------

One monthly installment of rent shall be due and payable on the date of
execution of this Lease by Lessee for the first month’s rent and a like monthly
installment shall be due and payable on or before the first day of each calendar
month succeeding the commencement date during the term of this Lease; provided,
if the commencement date should be a date other than the first day of a calendar
month, the monthly rental set forth above shall be prorated to the end of that
calendar month, and all succeeding installments of rent shall be payable on or
before the first day of each succeeding calendar month during the term of this
Lease. Lessee shall pay, as additional rent, all other sums due under this
Lease.

2.02 Operating Expenses. The term “operating expenses” includes all reasonable
and customary expenses and disbursements (subject to the limitations set forth
below) that Lessor incurs during the term of this Lease in connection with the
ownership, operation, and maintenance of the project, determined in accordance
with sound accounting principles consistently applied, including, but not
limited to, the following: (a) maintenance, repair and replacement costs;
(b) electricity, fuel, water, sewer, gas and other utility charges;
(c) security; (d) window washing and janitorial services; (e) trash and snow
removal; (f) landscaping and pest control; (g) management fees (if any), but
only to the extent such fees are comparable to fees in comparable buildings in
the area; (h) wages and benefits payable to employees of Lessor or others (at
the level of property manager or below) whose duties are directly connected with
the operation and maintenance of the Building; (i) all services, supplies,
repairs, replacements or other expenses for maintaining and operating the
project, including parking and common areas; (j) all real property taxes and
installments of special assessments, including dues and assessments by means of
reciprocal easements, deed restrictions and/or owners’ associations which accrue
against the Building of which the leased premises are a part during the term of
this Lease including the commercially reasonable cost of proceedings contesting
any real estate appraisal or assessment; (k) and all insurance premiums Lessor
is required to pay or deems commercially reasonably necessary to pay related to
the Building, including fire, casualty and extended coverage (including flood
and earthquake coverage) and public liability insurance with respect to the
project. The term operating expenses does not include the following:
(i) repairs, restoration or other work occasioned by fire, wind, the elements or
other casualty or condemnation if Lessor’s insurance proceeds or condemnation
proceeds covers such loss; (ii) penalties and interest on taxes or income and
franchise taxes of Lessor; (iii) interest or principal payments (or other
payments) on any mortgage or other indebtedness of Lessor, or costs of
refinancing such indebtedness; (iv) capital expenses related to the Building or
the cost of capital improvements or additions; (v) management, accounting,
legal, or brokerage fees incurred by Lessor, or other expenses related to
leasing tenant space or constructing improvements for the sole benefit of an
individual tenant; (vi) costs associated with conforming the Building to present
and future laws, ordinances and building codes, including, but not limited to,
environmental, health and safety laws; (vii) any depreciation allowance or
expense; (viii) expenses for repairs or maintenance related to the project which
have been reimbursed to Lessor pursuant to warranties or service contracts;
(ix) expenses for repairs, alterations, and general maintenance necessitated by
the negligence or willful misconduct of Lessor or any other tenant of the
Building; (x) any cost or expense associated with Mr. Kummerer and/or any
maintenance employee to be engaged by Lessee in accordance with section 5.05
below; and (xi) any other expense which is not a fair and reasonable direct
operating expense of the Building, or under generally accepted accounting
principles, consistently applied, would not be considered a normal maintenance,
repair, management or operating expense of the Building.

In the event Lessor elects not to contest any re-assessment or re-appraisal of
real property taxes, Lessor shall give Lessee notice of such election at least
thirty (30) days prior to the last day to file such proceeding and Lessee shall
have the right to file a contest to such re-appraisal or re-assessment on behalf
of Lessor, at Lessee’s expense; provided, however, that in the event of any
abatement of such taxes, the reasonable cost and expense of the proceedings
shall be a first charge against any recovery. Lessor agrees to cooperate with
Lessee in any such contest.

2.03 Additional Rent. Lessee shall pay to Lessor, as additional rent hereunder
(“additional rent”), Lessee’s Proportionate Share of the amount by which the
annual operating expenses for each year of the term exceeds the annual operating
expenses for calendar year 2005 (the “Base Year”). The Lessee’s Proportionate
Share (herein so called) shall be the percentage obtained by dividing (a) the
number of rentable square feet in the Building as stated above by (b) the
rentable square feet in the Building with respect to the charge being prorated
at the time a respective charge was incurred. Operating expenses for

 

Radiant Lease for 1727 Kirby Parkway       Page 3 of 19



--------------------------------------------------------------------------------

the Base Year, for the purpose of comparisons of the Base Year with subsequent
years only, shall be calculated so as to not include any cost incurred by Lessor
(or Synchronics, Inc.) in connection with Louis Kummerer, the maintenance
employee of Synchronics, Inc. referenced in section 5.05 below, such costs to
include, but not be limited to, Mr. Kummerer’s salary, benefits and associated
payroll costs.

Lessor shall make a good faith estimate of the additional rent to be due by
Lessee for any calendar year or part thereof during the term. During each
calendar year or partial calendar year of the term, Lessee shall pay to Lessor,
in advance concurrently with each monthly installment of base rent, an amount
equal to the estimated additional rent for such calendar year or part thereof
divided by the number of months therein. From time to time, Lessor may estimate
and re-estimate the additional rent to be due by Lessee and deliver a copy of
the estimate or re-estimate to Lessee. Thereafter, the monthly installments of
additional rent payable by Lessee shall be appropriately adjusted in accordance
with the estimations so that, by the end of the calendar year in question,
Lessee shall have paid all of the additional rent as estimated by Lessor. Any
amounts paid based on such an estimate shall be subject to adjustment as herein
provided when actual operating expenses are available for each calendar year.

By January 31 of each calendar year, or as soon thereafter as practicable,
Lessor shall furnish to Lessee a statement of operating expenses for the
previous year. If Lessee’s estimated payments of operating expenses exceed
Lessee’s share of actual operating expenses, then Lessor shall promptly credit
or reimburse Lessee for such excess; likewise, if Lessee’s estimated payments of
operating expenses for such year are less than Lessee’s share of actual
operating expenses, then Lessee shall promptly pay Lessor such deficiency,
notwithstanding that the term has expired and Lessee has vacated the leased
premises.

Within sixty (60) days after Lessor furnishes to Lessee the actual statement of
operating expenses for the previous year, Lessee may, at its expense, during
Lessor’s normal business hours, elect to audit Lessor’s books and records.
Lessor shall cooperate fully with such audit. After verification, Lessor shall
credit any overpayment determined by the audit report against the next rent due
and owning by Lessee or, if no further rent is due, refund such overpayment
directly to Lessee within thirty (30) days of determination. Likewise, Lessee
shall pay Lessor any underpayment determined by the audit report within thirty
(30) days of determination. The foregoing obligations shall survive the
expiration or earlier termination of the Lease. If the audit proves that
Lessor’s calculation of operating expenses for the calendar year under
inspection was overstated by more than five percent (5%) in the aggregate, then,
after verification, Lessor shall pay Lessee’s reasonable out-of-pocket audit and
inspection fees for said audit within thirty (30) days after receipt of Lessee’s
invoice therefor.

2.04 Late Payment Charge. Other remedies for nonpayment of rent notwithstanding,
if the monthly rental payment is not received by Lessor on or before the tenth
(10th) day of the month for which the rent is due, or if any other payment due
Lessor by Lessee is not received by Lessor on or before the tenth (10th) day of
the month next following the month in which Lessee was invoiced, a late payment
charge of five (5%) percent of such past due amount shall become due and payable
in addition to such amounts owed under this Lease, said amount shall accrue from
such 10th day through the date of payment.

2.05 Increase in Insurance Premiums. If an increase in any insurance premiums
paid by Lessor for the Building is caused by Lessee’s use of the leased premises
in a manner other than as set forth in section 1.06, or if Lessee vacates the
leased premises and thereby causes an increase in such premiums, then Lessee
shall pay as additional rent the amount of such increase to Lessor.

2.06 Security Deposit. None required.

2.07 Holding Over. In the event that Lessee does not vacate the leased premises
upon the expiration or termination of this Lease, Lessee shall be a tenant at
will for the holdover period and all of the terms and provisions of this Lease
shall be applicable during that period, except that Lessee shall pay Lessor as
base rent for the period of such holdover an amount equal to one hundred fifty
percent (150%) of Lessee’s then current base rent. During such holdover period,
Lessee agrees to vacate and deliver the leased premises to Lessor upon Lessee’s
receipt of notice from Lessor to vacate. The rental payable during the holdover
period

 

Radiant Lease for 1727 Kirby Parkway       Page 4 of 19



--------------------------------------------------------------------------------

shall be payable to Lessor on demand. No holding over by Lessee, whether with or
without the consent of Lessor, shall operate to extend the term of this Lease.

ARTICLE 3.00 OCCUPANCY AND USE

3.01 Use. Lessee warrants and represents to Lessor that the leased premises
shall be used and occupied by Lessee only for the purpose as set forth in
section 1.06. Lessee shall occupy the leased premises, conduct its business and
control its agents, employees, invitees and visitors in such a manner as is
lawful, reputable and will not create a nuisance. Lessee shall not permit any
operation which emits any offensive odor or matter which intrudes into other
portions of the Building, use any apparatus or machine which makes undue noise
or causes vibration in any portion of the Building or otherwise interfere with,
annoy or disturb any other lessee in its normal business operations or Lessor in
its management of the Building. Lessee shall neither permit any waste on the
leased premises nor allow the leased premises to be used in any way which would,
in the reasonable opinion of Lessor, be extra hazardous on account of fire or
which would in any way increase or render void the fire insurance on the
Building.

3.02 Signs. No sign of any type or description shall be erected, placed or
painted in or about the leased premises or Land except those signs submitted to
Lessor in writing and approved by Lessor in writing.

3.03 Compliance with Laws, Rules and Regulations. Lessee, at Lessee’s sole cost
and expense, shall comply in all material respects with all laws, ordinances,
orders, rules and regulations of state, federal, municipal or other agencies or
bodies having jurisdiction over Lessee’s specific use, condition or occupancy of
the leased premises. Notwithstanding the foregoing, Lessor shall bear the risk
of complying with Title III of the Americans With Disabilities Act of 1990, any
state laws governing handicapped access or architectural barriers, and all
rules, regulations, and guidelines promulgated under such laws, as amended from
time to time, as same affect the Building (including the leased premises) and
the Land. Lessee will comply with the rules and regulations of the Building
which are set forth on Schedule 1 attached to this Lease. Lessor shall have the
right to change and amend the rules and regulations in any reasonable manner as
may be deemed advisable for the safety, care, cleanliness, preservation of good
order and operation or use of the Building or the leased premises, provided that
such changes and amendments are applicable to all tenants of the Building, will
not unreasonably interfere with Lessee’s use of the leased premises and are
enforced by Lessor in a non-discriminatory manner. If a change or amendment
materially affects Lessee (as determined by Lessee in the exercise of its
reasonable business judgment), then Lessor shall obtain Lessee’s prior written
consent to such change or amendment prior to implementation of same. All changes
and amendments to the rules and regulations of the Building will be sent by
Lessor to Lessee in writing and shall thereafter be carried out and observed by
Lessee.

3.04 Warranty of Possession. Lessor warrants that it has the right and authority
to execute this Lease, and Lessee, upon payment of the required rents and
subject to the terms, conditions, covenants and agreements contained in this
Lease, shall peaceably and quietly hold and enjoy and have possession of the
leased premises during the full term of this Lease as well as any extension or
renewal thereof, without hindrance from Lessor or any party claiming by,
through, or under Lessor.

3.05 Inspection. Lessor or its authorized agents shall at any and all reasonable
times have the right to enter the leased premises (after giving Lessee at least
twenty-four hours notice thereof, which may be oral notice, except in cases of
real or apparent emergency, in which case no notice shall be required) to
inspect the same, to supply building maintenance and other services to be
provided by Lessor, to show the leased premises to prospective purchasers, and
to alter, improve or repair the leased premises or any other portion of the
Building if such alteration, repair, or improvement is the responsibility of
Lessor hereunder. Lessee hereby waives any claim for damages for injury or
inconvenience to or interference with Lessee’s business, any loss of occupancy
or use of the leased premises, and any other loss occasioned thereby. Lessor
shall at all times have and retain a key with which to unlock all of the doors
in, upon and about the leased premises and operate the security system, if any.
Lessee shall not change Lessor’s lock system or in any other manner prohibit
Lessor from entering the leased premises. Lessor shall have the right to use any
and all means which

 

Radiant Lease for 1727 Kirby Parkway       Page 5 of 19



--------------------------------------------------------------------------------

Lessor may deem proper to open any door in an emergency without liability
therefor. Notwithstanding the foregoing, in no event shall Lessor be entitled to
make any alterations, repairs or improvements which would reasonably be expected
to have any material adverse effect upon Lessee’s business operations, and all
entries into the leased premises shall be conducted in such manner so as to
minimize any interruption with Lessee’s business operations.

3.06 Intentionally omitted.

ARTICLE 4.00 UTILITIES AND SERVICE

4.01 Building Services. Lessor shall provide water and electricity hook-ups for
Lessee during the term of this Lease, but Lessee shall pay for all utilities
incurred by Lessee and relating to the leased premises. Lessee shall pay all
telephone charges incurred by Lessee and relating to the leased premises. Lessor
shall insure Lessee hot and cold water at those points of supply provided for
general use with other lessees in the Building, central heating and air
conditioning, routine maintenance and electric lighting service for the parking
areas and other common areas of the Building, and janitorial service in
accordance with section 4.03 below. Should any of the equipment or machinery
break down, or for any cause cease to function properly, Lessor shall use
reasonable diligence to repair the same promptly, but Lessee shall have no claim
for rebate of rent on account of any interruption in service occasioned from the
repairs. Lessor acknowledges and agrees that all services provided by Lessor to
Lessee shall be provided to a standard at least equivalent to such services as
are provided at other comparable office buildings in Memphis, Tennessee .
Notwithstanding any other provision contained in this Lease to the contrary,
Lessor acknowledges and agrees that, in the event any of the services required
to be provided by Lessor under this Lease are not provided for a period of five
(5) consecutive days as a result of a condition within Lessor’s reasonable
control, then all rent due hereunder shall abate from the end of said five day
period until such time as all such services are resumed. Furthermore, in the
event Lessor fails to provide any such service for a period of twenty
(20) consecutive days as a result of a condition within Lessor’s reasonable
control, then, Lessee shall have the right to terminate this Lease. Lessor
reserves the right from time to time to make changes in the utilities and
services provided by Lessor to the Building, so long as such changes do not
adversely affect Lessee’s business operations at the leased premises.

4.02 Theft or Burglary. Lessor shall not be liable to Lessee for losses to
Lessee’s property or personal injury caused by criminal acts or entry by
unauthorized persons into the leased premises or the Building, unless caused by
Lessor’s negligence or willful misconduct.

4.03 Janitorial Service. Lessor shall furnish janitorial services to the leased
premises and public areas of the Building no less than five (5) times per week
during the term of this Lease, excluding holidays. Lessor shall also provide
janitorial service to kitchens or storage areas included in the leased premises.

4.04 Window Coverings. Lessor shall furnish and install window coverings on all
exterior windows to maintain a uniform exterior appearance. Lessee shall not
remove or replace these window coverings or install any other window covering
which would affect the exterior appearance of the Building. Lessee may install
lined or unlined over draperies on the interior sides of the Lessor furnished
window coverings for interior appearance or to reduce light transmission,
provided such over draperies do not affect the exterior appearance of the
Building or affect the operation of the Building’s heating, ventilating and air
conditioning systems.

ARTICLE 5.00 REPAIRS AND MAINTENANCE

5.01 Lessor Repairs. Lessor shall not be required to make any improvements,
replacements or repairs of any kind or character to the leased premises or the
Building during the term of this Lease except as are set forth in this section.
Lessor shall maintain in good repair and working order, make repairs to and
perform

 

Radiant Lease for 1727 Kirby Parkway       Page 6 of 19



--------------------------------------------------------------------------------

maintenance upon (a) the roof, foundation, and structural elements of the
Building, (b) the common areas; (c) mechanical (including HVAC), electrical,
plumbing and fire/life safety systems serving the Building, and (d) the exterior
windows of the Building. With respect to the foregoing, Lessor acknowledges and
agrees that all such maintenance shall be performed to a standard at least
equivalent to the maintenance standards then being maintained for other
comparable office buildings in Memphis, Tennessee. Provided Lessor complies with
all requirements of this Lease related to such repair and maintenance work,
Lessor shall not be liable to Lessee, except as expressly provided in this
Lease, for any damage or inconvenience, and Lessee shall not be entitled to any
abatement or reduction of rent by reason of any repairs, alterations or
additions made by Lessor under this Lease.

5.02 Lessee Repairs. Lessee shall, at its sole cost and expense, perform all
maintenance and repairs to the leased premises that are not Lessor’s express
responsibility under this Lease, and shall keep the leased premises in good
condition and repair, ordinary wear and tear and casualty and condemnation
excepted. Lessee’s repair obligations include, without limitation, repairs to:
(a) floor covering and/or raised flooring; (b) interior partitions; (c) doors;
and (d) the interior side of demising walls. Notwithstanding the foregoing,
Lessee shall, at its own cost and expense, repair or replace any damage or
injury to all or any part of the Building caused by any act or omission of
Lessee or Lessee’s agents, employees, invitees, licensees or visitors; provided,
however, if Lessee fails to make the repairs or replacements promptly, Lessor
may, at its option, make such repairs or replacements, and the costs of such
repairs or replacements shall be charged to Lessee as additional rent and shall
become payable by Lessee with the payment of the rent next due hereunder.

5.03 Request for Repairs. All requests for repairs or maintenance that are the
responsibility of Lessor pursuant to any provision of this Lease must be made in
writing to Lessor at the address in section 1.05.

5.04 Lessee Damages. Lessee shall not allow any waste to be committed by Lessee
or Lessee’s agents or employees, on any portion of the leased premises or
Building, and at the termination of this Lease, by lapse of time or otherwise,
Lessee shall deliver the leased premises to Lessor in as good condition as
existed at the commencement date of this Lease, ordinary wear and tear and
casualty and condemnation excepted. The cost and expense of any repairs
necessary to restore the condition of the leased premises as specified in the
immediately preceding sentence shall be borne by Lessee.

5.05 Maintenance Employee. Lessee shall employ, with Lessor’s approval, such
full or part-time maintenance personnel as may be necessary to provide the
general maintenance and repair functions for the Building, including the common
areas, as are presently provided by Louis Kummerer as an employee of
Synchronics, Inc. All costs associated with such person (collectively the
“Maintenance Employee Costs”), including salary, benefits, and associated
payroll costs (FICA, FUTA, and the like) shall be paid by Lessee. Lessor shall
reimburse to Lessee, on a monthly basis, an amount equal to the Maintenance
Employee Costs incurred by Lessee for the applicable month less Lessee’s
Proportionate Share of such Maintenance Employee Costs. In accordance with the
provisions of section 2.03 of this Lease, the parties will estimate the amount
of the Lessor’s anticipated monthly reimbursement and reduce the estimated
monthly payments of additional rent to be paid by Lessee to Lessor under such
section. The parties will take into account the actual amount of such costs
allocable to the Lessee and Lessor, respectively, in connection with the
January 31 reconciliation described in section 2.03. It shall be Lessor’s
responsibility to provide Lessee’s maintenance employee with access to all
portions of the Building, including those portions of the Building occupied by
other lessees. Prior to the commencement date, Lessor shall provide Lessee with
(a) the written consent of all such lessees, authorizing Lessee’s maintenance
employee to enter the space occupied by such lessees to perform the maintenance
and repair work contemplated in this section 5.05; and (b) the keys to each such
lessee’s space.

5.06 Lessee as Manager of Project. Since Lessee will initially occupy
approximately 78% of the Building, Lessor and Lessee may subsequently agree
that, in order to facilitate efficient operation of the project, Lessee shall
perform certain limited property management functions. To the extent the parties
determine that such an arrangement is advantageous, then such arrangement shall
be memorialized in either an amendment to this Lease or in a separate written
agreement between the parties.

 

Radiant Lease for 1727 Kirby Parkway       Page 7 of 19



--------------------------------------------------------------------------------

ARTICLE 6.00 ALTERATIONS AND IMPROVEMENTS

6.01 Lessor Improvements. None.

6.02 Lessee Improvements. Lessee shall not make or allow to be made any
alterations or physical additions in or to the leased premises without first
obtaining the written consent of Lessor, which consent shall not be unreasonably
withheld, conditioned or delayed, except for alterations of a cosmetic nature
such as painting, wallpapering, hanging pictures and installing carpeting as
well as installation of unattached, movable trade fixtures which may be
installed without drilling, cutting or otherwise defacing the leased premises.
Any alterations, physical additions or improvements to the leased premises made
by Lessee shall at once become the property of Lessor and shall be surrendered
to Lessor upon the termination of this Lease; provided, however, Lessor, at its
option, may require Lessee to remove any physical additions and/or repair any
alterations in order to restore the leased premises to the condition existing at
the time Lessee took possession (reasonable wear and tear and casualty and
condemnation excepted), all costs of removal and/or alterations to be borne by
Lessee. With respect to the foregoing, Lessor agrees to advise Lessee at the
time of its approval of each alteration or physical addition requiring Lessor’s
approval hereunder as to whether Lessor will require the removal thereof. In no
event shall Lessee be required to remove any cabling or wiring installed to
serve the leased premises. This clause shall not apply to unattached trade
fixtures, moveable equipment or furniture and personal property owned by Lessee,
which may be removed by Lessee at the end of the term of this Lease if Lessee is
not then in default beyond any applicable notice and cure period.

6.03 Mechanics Lien. Lessee will not permit any mechanic’s or materialman’s
lien(s) or other lien to be placed upon the leased premises or the Building and,
except as provided in section 5.05, nothing in this Lease shall be deemed or
construed in any way as constituting the consent or request of Lessor, express
or implied, by inference or otherwise, to any person for the performance of any
labor or the furnishing of any materials to the leased premises, or any part
thereof, nor as giving Lessee any right, power, or authority to contract for or
permit the rendering of any services or the furnishing of any materials that
would give rise to any mechanic’s, materialman’s or other lien against the
leased premises. In the event any such lien is attached to the leased premises,
and Lessee fails to timely take either action set forth in subclause (a) or
(b) below of this section, then, in addition to any other right or remedy of
Lessor, Lessor may, but shall not be obligated to obtain the release of or
otherwise discharge the same. Any amount paid by Lessor for any of the aforesaid
purposes shall be paid by Lessee to Lessor on demand as additional rent. If such
a lien is filed, then Lessee shall, within ten (10) days after Lessor has
delivered notice of the filing thereof to Lessee (or such earlier time period as
may be necessary to prevent the forfeiture of the leased premises, the Building,
the Land or any interest of Lessor therein or the imposition of a civil or
criminal fine with respect thereto), either: (a) pay the amount of the lien and
cause the lien to be released of record; or (b) diligently contest such lien and
deliver to Lessor a bond or other security reasonably satisfactory to Lessor.

ARTICLE 7.00 CASUALTY AND INSURANCE

7.01 Substantial Destruction. If the leased premises should be totally destroyed
by fire or other casualty, or if the leased premises should be damaged so that
rebuilding or repairs cannot reasonably be completed within one hundred eighty
(180) days after the occurrence of such casualty (as estimated by Lessor in the
exercise of its reasonable business judgment), then Lessee may, at its option,
terminate this Lease, in which event the rent shall be abated for the unexpired
portion of the Lease, effective as of the date of the damage; provided, however,
in the event such damage occurs during the last year of the initial term of the
Lease (or any extension term), then this Lease shall terminate, and rent shall
be abated for the unexpired portion of the Lease, effective as of the date of
the damage. Lessor shall notify Lessee of Lessor’s estimate of the time it will
take to effectuate such rebuilding or repair as soon after such damage occurs as
is possible.

7.02 Partial Destruction. If the leased premises should be partially damaged by
fire or other casualty, and rebuilding or repairs can reasonably be completed
within one hundred eighty (180) days after the occurrence of such casualty (as
estimated by Lessor in the exercise of its reasonable business judgment), this
Lease

 

Radiant Lease for 1727 Kirby Parkway       Page 8 of 19



--------------------------------------------------------------------------------

shall not terminate, and Lessor shall at its sole risk and expense proceed with
reasonable diligence to rebuild or repair the leased premises or other
improvements to substantially the same condition in which they existed prior to
the damage. If the leased premises are to be rebuilt or repaired and are
untenantable in whole or in part following the damage, and the damage or
destruction was not caused or contributed to by the act or negligence of Lessee,
its agents, employees, invitees or those for whom Lessee is responsible, the
rent payable under this Lease during the period for which the leased premises
are untenantable shall be adjusted to such an extent as may be fair and
reasonable under the circumstances. In the event that Lessor fails to complete
the necessary repairs or rebuilding within one hundred eighty (180) days from
the date of such damage, Lessee may at its option terminate this Lease by
delivering written notice of termination to Lessor, whereupon all rights and
obligations under this Lease shall cease to exist. Lessor shall notify Lessee of
Lessor’s estimate of the time it will take to effectuate such rebuilding or
repair as soon after such damage occurs as is possible.

7.03 Property Insurance. Lessor shall at all times during the term of this Lease
maintain a policy or policies of property insurance with the premiums paid in
advance, issued by and binding upon some solvent insurance company reasonably
acceptable to Lessee, insuring the Building against all risk of physical loss in
an amount equal to the full replacement cost of the Building structure and its
improvements as of the date of the loss; provided, however, Lessor shall not be
obligated in any way or manner to insure any personal property (including, but
not limited to, any furniture, machinery, goods or supplies) of Lessee upon or
within the leased premises, any fixtures installed or paid for by Lessee upon or
within the leased premises, or any improvements which Lessee may construct on
the leased premises. Lessee shall have no right in or claim to the proceeds of
any policy of insurance maintained by Lessor even though the cost of such
insurance is borne by Lessee as set forth in Article 2.00.

7.04 Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Lessor and Lessee hereby waive and release each other of and
from any and all right of recovery, claim, action or cause of action, against
each other, their agents, officers and employees, for any loss or damage that
may occur to the leased premises, the Building, improvements to the Building of
which the leased premises are a part, or personal property within the Building,
by reason of fire or the elements, regardless of cause or origin, including
negligence of Lessor or Lessee and their agents, officers and employees, to the
extent the same is insured against under any insurance policy, or is required to
be insured against under the terms hereof. Lessor and Lessee each hereby waive
any right of subrogation and right of recovery or cause of action for injury
including death or disease to respective employees of either as covered by
worker’s compensation. Lessor and Lessee agree immediately to give their
respective insurance companies which have issued policies of insurance, written
notice of the terms of the mutual waivers contained in this section, and to have
the insurance policies properly endorsed, if necessary, to prevent the
invalidation of the insurance coverages by reason of the mutual waivers.

7.05 Hold Harmless. Except to the extent caused by or occurring as a result of
the default of Lessor hereunder, or the negligence of Lessor or any of its
officers, directors, employees, members, managers or agents, Lessor shall not be
liable to Lessee’s employees, agents, invitees, licensees or visitors, or to any
other person, for an injury to person or damage to property on or about the
project caused by (a) any act or omission of Lessee, its agents, servants or
employees, or of any other person entering upon the project under express or
implied invitation by Lessee, or (b) caused by the improvements located on the
project becoming out of repair, to the extent said repair is the responsibility
of Lessee hereunder, or (c) the failure or cessation of any service provided by
Lessor (including security service and devices), to the extent such failure or
cessation is caused by the action or inaction of Lessee, or (d) caused by
leakage of gas, oil, water or steam or by electricity emanating from the leased
premises as a result of the action or inaction of Lessee. Subject to section
7.04, Lessee agrees to indemnify and hold harmless Lessor of and from any loss,
attorney’s fees, expenses or claims arising out of any such damage or injury.

Subject to section 7.04, Lessor shall indemnify, defend and hold harmless Lessee
from and against any and all claims, demands, liabilities, causes of action,
suits, judgments, damages and expenses (including attorneys’ fees) and all
losses and damages arising from (i) the negligence or willful misconduct of
Lessor or

 

Radiant Lease for 1727 Kirby Parkway       Page 9 of 19



--------------------------------------------------------------------------------

its respective officers, directors, employees, members, managers or agents, and
(ii) Lessor’s failure to perform its obligations under this Lease.

Subject to section 7.04, Lessee shall indemnify, defend and hold harmless Lessor
from and against any and all claims, demands, liabilities, causes of action,
suits, judgments, damages and expenses (including attorneys’ fees) and all
losses and damages arising from (i) the negligence or willful misconduct of
Lessee or its respective officers, directors, employees, members, managers or
agents, and (ii) Lessee’s failure to perform its obligations under this Lease.

The indemnities under this section 7.05 shall survive the termination or
expiration of this Lease.

7.06 Liability Insurance. Lessor shall obtain and keep in force at all times
during the term of this Lease, comprehensive general liability insurance
including property damage on an occurrence basis with limits of not less than
Five Million Dollars ($5,000,000.00) combined single limit insuring Lessor and
Lessee against any liability arising out of the ownership, use, occupancy or
maintenance of the project. The limit of said insurance shall not, however,
limit the liability of the Lessor or Lessee hereunder.

ARTICLE 8.00 CONDEMNATION

8.01 Substantial Taking. If all or a substantial part of the leased premises or
Building or parking areas are taken for any public or quasi-public use under any
governmental law, ordinance or regulation, or by right of eminent domain or by
purchase in lieu thereof, and the taking would prevent or materially interfere
with the use of the leased premises for the purpose for which it is then being
used, this Lease shall terminate and the rent shall be abated during the
unexpired portion of this Lease effective on the date physical possession is
taken by the condemning authority. Lessee shall have no claim to the
condemnation award or proceeds in lieu thereof; however, Lessee may separately
pursue a claim (to the extent it will not reduce Lessor’s award) against the
condemnor for the value of Lessee’s personal property which Lessee is entitled
to remove under this Lease, moving costs, loss of business, and other claims it
may have.

8.02 Partial Taking. If a portion of the leased premises, Building or parking
areas shall be taken for any public or quasi-public use under any governmental
law, ordinance or regulation, or by right of eminent domain or by purchase in
lieu thereof, and this Lease is not terminated as provided in section 8.01
above, Lessor shall at Lessor’s sole risk and expense, with reasonable
diligence, restore and reconstruct the Building and other improvements on the
leased premises to the extent necessary to make it reasonably tenantable. The
rent payable under this Lease during the unexpired portion of the term shall be
adjusted to such an extent as may be fair and reasonable under the
circumstances. Lessee shall have no claim to the condemnation award or proceeds
in lieu thereof; however, Lessee may separately pursue a claim (to the extent it
will not reduce Lessor’s award) against the condemnor for the value of Lessee’s
personal property which Lessee is entitled to remove under this Lease, moving
costs, loss of business, and other claims it may have.

ARTICLE 9.00 ASSIGNMENT OR SUBLEASE

9.01 Lessor Assignment. Lessor shall have the right to sell, transfer or assign,
in whole or in part, its rights and obligations under this Lease and in the
Building, provided that the assignee assumes Lessor’s obligations hereunder in
writing. Any such sale, transfer or assignment shall operate to release Lessor
from any and all liabilities under this Lease arising after the date of such
sale, assignment or transfer.

9.02 Lessee Assignment. Except as expressly set forth below, Lessee shall not
assign, in whole or in part, this Lease, or allow it to be assigned, in whole or
in part, by operation of law or otherwise (including without limitation by
transfer of a majority interest of its stock, merger, or dissolution, which
transfer of majority interest of stock, merger or dissolution shall be deemed an
assignment) or mortgage or pledge the same, or sublet the leased premises, in
whole or in part, without the prior written consent of Lessor, which consent
will

 

Radiant Lease for 1727 Kirby Parkway       Page 10 of 19



--------------------------------------------------------------------------------

not be unreasonably withheld, delayed or conditioned, and in no event shall any
such assignment or sublease ever release Lessee or any guarantor from any
obligation or liability hereunder. No assignee or sublessee of the leased
premises or any portion thereof may assign or sublet the leased premises or any
portion thereof, without the written consent of Lessor, which consent will not
be unreasonably withheld, delayed or conditioned. Notwithstanding the foregoing,
Lessee may assign or sublet all or part of its interest in this Lease or all or
part of the leased premises to the following types of entities without the
written consent of Lessor (a “Permitted Transfer”): (a) an affiliate of Lessee;
(b) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Lessee, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities; (c) any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity acquiring all or
substantially all of Lessee’s assets; and (d) a collateral assignment or other
pledge of or creation of a security interest in Lessee’s interest in the Lease,
which collateral assignment or pledge or security interest is made in connection
with a financing transaction (including a sale/leaseback or other financing
vehicle) wherein Lessee or an affiliate of Lessee is a borrower, or a financing
transaction in connection with a merger, consolidation or acquisition
contemplated in subclause (b) or (c) above. For purposes of this section 9.02,
an “affiliate” means any person or entity which, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with the party in question.

9.03 Conditions of Assignment. Except with respect to a Permitted Transfer, if
Lessee desires to assign or sublet all or any part of the leased premises, it
shall so notify Lessor at least thirty (30) days in advance of the date on which
Lessee desires to make such assignment or sublease. Lessee shall provide Lessor
with a copy of the proposed assignment or sublease and such information as
Lessor might reasonably request concerning the proposed sublessee or assignee to
allow Lessor to make informed judgments as to the financial condition,
reputation, operations and general desirability of the proposed sublessee or
assignee. Within fifteen (15) days after Lessor’s receipt of Lessee’s proposed
assignment or sublease and all required information concerning the proposed
sublessee or assignee, Lessor shall have the following options: (1) consent to
the proposed assignment or sublease, or (2) refuse to consent to the proposed
assignment or sublease, which refusal to consent shall not be made unreasonably
and shall be deemed to have been exercised unless Lessor gives Lessee written
notice providing otherwise within said fifteen (15) day period. Upon the
occurrence of an event of default (after passage of all applicable notice and
cure periods), if all or any part of the leased premises are then assigned or
sublet, Lessor, in addition to any other remedies provided by this Lease or
provided by any law, may, at its option, collect directly from the assignee or
sublessee all rents becoming due to Lessee by reason of the assignment or
sublease. Any collection directly by Lessor from the assignee or sublessee shall
not be construed to constitute a novation or a release of Lessee or any
guarantor from the further performance of its obligations under this Lease.

9.04 Subordination. Lessee accepts this Lease subject to and subordinate to any
recorded mortgage or deed of trust lien presently existing or hereafter created
upon the Building or Land and to all existing recorded restrictions, covenants,
easements and agreements with respect to the Building or Land. In that regard,
Lessor herewith warrants and represents to Lessee that, as of the date of this
Lease, there is no recorded mortgage or deed of trust lien encumbering the
Building or the Land. Notwithstanding the foregoing, the subordination of this
Lease to future mortgages or deeds of trust shall be subject to Lessee’s receipt
of a non-disturbance agreement reasonably acceptable to Lessee which provides in
substance that so long as Lessee is not in default under the Lease past
applicable notice and cure periods, its use and occupancy of the leased premises
shall not be disturbed notwithstanding any default of Lessor under such mortgage
or deed of trust. The provisions of this section shall be self-operative and no
further instrument of subordination shall be required; however, in confirmation
of such subordination, Lessee shall execute and return to Lessor (or such other
party designated by Lessor) within the (10) days after written request therefor
such documentation, in recordable form if required, as Lessor’s mortgagee may
reasonably request to evidence the subordination of this Lease. If the interests
of Lessor under this Lease shall be transferred by reason of foreclosure or
other proceedings for enforcement of any first mortgage or deed of trust lien on
the leased premises, Lessee shall be bound to the transferee (sometimes called
the “Purchaser”), under the terms, covenants and conditions of this Lease for
the balance of the term remaining, including any extensions or renewals, with
the same force and effect as if the Purchaser were Lessor under this Lease, and,
if requested by the Purchaser, Lessee

 

Radiant Lease for 1727 Kirby Parkway       Page 11 of 19



--------------------------------------------------------------------------------

agrees to attorn to the Purchaser, including the first mortgagee under any such
mortgage if it be the Purchaser, as its Lessor.

9.05 Estoppel Certificates. Lessee agrees to furnish, from time to time, within
ten (10) days after receipt of a request from Lessor or Lessor’s mortgagee, a
statement certifying, if applicable, the following: Lessee is in possession of
the leased premises; the leased premises are acceptable; the Lease is in full
force and effect; the Lease is unmodified; Lessee claims no present charge,
lien, or claim of offset against rent; the rent is paid for the current month,
but is not prepaid for more than one month and will not be prepaid for more than
one month in advance; there is no existing default by reason of some act or
omission by Lessor; and such other matters as may be reasonably required by
Lessor or Lessor’s mortgagee. Lessee’s failure to deliver such statement, in
addition to being a default under this Lease, shall be deemed to establish
conclusively that this Lease is in full force and effect except as declared by
Lessor, that Lessor is not in default of any of its obligations under this
Lease, and that Lessor has not received more than one month’s rent in advance.

Likewise, Lessor agrees that upon written request by Lessee, Lessor shall
deliver to Lessee an estoppel certificate covering such matters with respect to
the Lease as are reasonably requested by Lessee or any lender to Lessee.

ARTICLE 10.00 LIENS

10.01 Landlord’s Lien. Lessor acknowledges and agrees that Lessee shall have the
right, at any time, to encumber all or any portion of its interest in and to any
furniture, trade fixtures, equipment or other personalty located in the leased
premises with a lien to secure financing, and Lessor agrees to execute such
customary Landlord’s lien waiver or other agreement as Lessee’s lender may
reasonably require in connection with such financing.

ARTICLE 11.00 DEFAULT AND REMEDIES

11.01 Default by Lessee. The following shall be deemed to be events of default
by Lessee: (1) Lessee shall fail to pay when due any installment of rent or any
other payment required pursuant to this Lease including the failure to pay
Lessee’s Proportionate Share of operating expenses, or any part thereof;
(2) Lessee shall abandon any substantial portion of the leased premises;
(3) Lessee shall fail to comply with any term, provision or covenant of this
Lease, other than the payment of rent; (4) Lessee shall file a petition or be
adjudged bankrupt or insolvent under any applicable federal or state bankruptcy
or insolvency law or admit that it cannot meet its financial obligations as they
become due; or a receiver or trustee shall be appointed for all or substantially
all of the assets of Lessee; or Lessee shall make a transfer in an effort to
defraud creditors or shall make an assignment for the benefit of creditors;
however, if such a petition is filed against Lessee, then such filing shall not
be an event of default unless Lessee fails to have the proceedings initiated by
such petition dismissed within sixty (60) calendar days after the filing
thereof; or (5) Lessee shall do or permit to be done any act which results in a
lien being filed against the leased premises or the Building and/or project of
which the leased premises are a part, and Lessee fails to pay and/or contest
said lien within the time and in the manner required by section 6.03.

11.02 Remedies for Lessee’s Default. Upon the occurrence of any event of default
set forth in this Lease and Lessee’s failure to cure such default within the
applicable cure period set out in section 11.03 below, Lessor shall have the
option to pursue any one of more of the remedies set forth herein without any
notice or demand (1) to the extent permitted by applicable law, Lessor may enter
upon and take possession of the leased premises, by picking or changing locks if
necessary, and lock out, expel or remove Lessee and any other person who may be
occupying all or any part of the leased premises without being liable for any
claim for damages, and relet the leased premises on behalf of the Lessee and
receive the rent directly by reason of the reletting. Lessee agrees to pay
Lessor on demand any deficiency that may arise by reason of any reletting of the
leased premises; further, Lessee agrees to reimburse Lessor for any commercially
reasonable expenditures made by it in order to relet the leased premises, after
utilizing commercially reasonable efforts to

 

Radiant Lease for 1727 Kirby Parkway       Page 12 of 19



--------------------------------------------------------------------------------

relet, including, but not limited to, remodeling and repair costs; (2) perform
any act Lessee is obligated to do under the terms of this Lease. Lessee agrees
to reimburse Lessor on demand for any commercially reasonable expenses which
Lessor may incur in effecting compliance with Lessee’s obligations under this
Lease; further, Lessee agrees that Lessor shall not be liable for any damages
resulting to Lessee from effecting compliance with Lessee’s obligations under
this Lease caused by the negligence of Lessor; (3) Lessor may terminate this
Lease, in which event Lessee shall immediately surrender the leased premises to
Lessor, and if Lessee fails to surrender the leased premises, Lessor may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, and to the extent permitted by applicable law, enter upon
and take possession of the leased premises, by picking or changing locks if
necessary, and lock out, expel or remove Lessee and any other person who may be
occupying all or any part of the leased premises, by reason of the termination
of this Lease under this section, whether through inability to relet the leased
premises on satisfactory terms or otherwise. Notwithstanding any other remedy
set forth in this Lease, in the event Lessor has made rent concessions of any
type or character, or waived any base rent, and Lessee fails to take possession
of the leased premises on the commencement date or otherwise defaults at any
time during the term of this Lease, the rent concessions, including any waived
base rent, shall be canceled and the amount of the base rent or other rent
concessions shall be due and payable immediately as if no rent concessions or
waiver of any base rent had ever been granted. A rent concession or waiver of
the base rent shall not relieve Lessee of any obligation to pay any other charge
due and payable under this Lease including without limitation any sum due under
section 2.03. Notwithstanding anything contained in this Lease to the contrary,
this Lease may be terminated by Lessor only by mailing or delivering written
notice of such termination to Lessee, and no other act or omission of Lessor
shall be construed as a termination of this Lease.

11.03 Cure. Lessee shall have five (5) days after receipt of a written notice of
default from Lessor to cure any default involving the payment of money to Lessor
and fifteen (15) days from receipt of such written notice to cure any default
not involving the payment of money; provided, however, that if the term
condition, covenant or obligation to be performed by Lessee is of such nature
that the same cannot reasonably be performed within such fifteen (15) day
period, such default shall be deemed to have been cured if Lessee commences such
performance within said fifteen (15) day period and thereafter diligently
undertakes to complete the same, and in fact, completes same within thirty
(30) days after notice.

11.04 Cumulative Remedies. Any and all remedies set forth in this Lease
(a) shall be in addition to any and all other remedies the parties hereto may
have at law or in equity; (b) shall be cumulative; and (c) may be pursued
successively or concurrently as such party may elect. The exercise of any remedy
by either party shall not be deemed an election of remedies or preclude such
party from exercising any other remedies in the future.

11.05 Lessee’s Self-Help Right. Notwithstanding any other language contained in
this Lease to the contrary, Lessor acknowledges and agrees that in the event
Lessor fails to perform any of its obligations under this Lease within fifteen
(15) days of its receipt of notice from Lessee, Lessee shall have the right to
cure Lessor’s default and charge Lessor for Lessee’s reasonable actual out of
pocket cost thereof. Furthermore, in addition to the rights set forth above, in
the event emergency repairs are needed to elements of the leased premises for
which Lessor is responsible under the Lease in order to prevent imminent damage
to Lessee’s property or business operations, then, under such circumstances, if
Lessor has failed to commence and thereafter diligently pursue such repairs
within a reasonable period following its receipt of Lessee’s notice of the need
thereof, Lessee shall have the right to cure Lessor’s nonperformance and charge
Lessor Lessee’s reasonable, actual out of pocket cost thereof. If Lessor fails
to reimburse Lessee such cost within thirty (30) days of demand therefor, Lessee
shall have the right to deduct same from any installments of base rent and other
amounts payable to Lessor under this Lease. Such deduction by Lessee shall not
be deemed a breach of Lessee’s covenant to pay rent.

 

Radiant Lease for 1727 Kirby Parkway       Page 13 of 19



--------------------------------------------------------------------------------

ARTICLE 12.00 RIGHT OF FIRST OFFER AND OPTION TO LEASE

12.01 Right of First Offer. During the term of this Lease (and any extension
term), provided Lessee is not then in default under this Lease (beyond any
applicable notice and cure period), Lessee shall have the right (the “Right of
First Offer”) to lease the approximately 2,730 square feet of space identified
on Exhibit “B” as “Expansion Space” and the approximately 2,935 square feet of
space currently occupied by Payment Transaction Solutions, Inc. (collectively,
the “First Offer Space”), in its then as-is condition, on the following terms
and conditions:

(a) Subject to the terms and conditions of this Article, after all or a portion
of the First Offer Space has or will “become available” for leasing by Lessor,
Lessor shall not lease to another lessee all or any portion of the First Offer
Space without first offering Lessee the right to lease such available First
Offer Space. For purposes of the foregoing, space shall be deemed to “become
available” when the lease for any current tenant of all or a portion of the
First Offer Space expires or is otherwise terminated, and space shall not be
deemed to “become available” if such space is assigned or sublet by the current
tenant or occupant or re-let by the current tenant or occupant by renewal,
extension or by renegotiation of its lease or by entering into a direct lease
with Lessor.

(b) Lessor’s offer to Lessee to lease such available First Offer Space shall be
in writing and shall include, as the base rent for such available First Offer
Space, the then-prevailing rental rate on a per square foot of rentable area
basis as then announced by Lessor for the Building, but without any allowances
for tenant improvements or other concessions. Lessee shall have five (5) days
after receipt of Lessor’s notice to respond in writing as to whether or not
Lessee desires to lease all or any portion of such available First Offer Space
at the base rent stated by Lessor in its written notice. If Lessee elects not to
lease any of the available First Offer Space or fails to respond within such
five (5) day period, then Lessor shall thereafter have the right to lease such
available First Offer Space to any other party at any time upon such terms and
conditions as Lessor deems appropriate, and this Right of First Offer shall
automatically terminate as to such available First Offer Space (but not as to
the remaining First Offer Space) and Lessee shall have no further right to lease
such portion of the First Offer Space regardless of when the same may become
available. If Lessee elects during such five (5) day period to lease only a
portion of the available First Offer Space, then Lessor shall thereafter have
the right to lease the remaining portion of the available First Offer Space (but
not the remaining First Offer Space not then being offered) to any other party
at any time upon such terms and conditions as Lessor deems appropriate, and this
Right of First Offer shall automatically terminate as to such available First
Offer Space only, and Lessee shall have no further right to lease the remainder
of such available First Offer Space regardless of when the same may become
available. In the event Lessee desires to lease less than all the available
First Offer Space, then Lessee shall designate the portion Lessee so desires in
its response to Lessor’s notice as set forth above and Lessor shall, thereafter,
determine the number of square feet of rentable area within such space as so
designated by Lessee consistent with Lessor’s then current practice for
calculating square feet of rentable area for other portions of the Building.

(c) If Lessee elects to lease all or any portion of such available First Offer
Space, the base rent for such First Offer Space, for purposes of Article 11 of
this Lease, shall be an amount equal to the base rent set forth in Lessor’s
notice as set forth above, and shall be subject to adjustment pursuant to such
Lessor’s notice. Base rent for such available First Offer Space shall commence
on the earlier to occur of (i) the date such available First Offer Space is
delivered to Lessee broom clean, free of lessees or other occupants, and in its
then as-is condition; or (ii) the date lessee first occupies such available
First Offer Space. Except as expressly set forth to the contrary in this Lease,
from and after the date Lessee is required to pay base rent hereunder with
respect to such available First Offer Space, all other terms and conditions of
this Lease shall apply to such First Offer Space and such First Offer Space
shall be deemed to be a part of the leased premises for the remainder of the
term of the Lease (and any extension term).

Within thirty (30) days after the commencement of base rent for any First Offer
Space as set forth above, Lessor and Lessee shall enter into a written amendment
to this Lease setting forth the commencement date of base rent for such space,
the location and square footage of such space, the annual rent for such space
and the increased “Lessee’s Proportionate Share.”

Notwithstanding the foregoing, the Right of First Offer shall not apply when the
proposed lessee of such available First Offer Space is Lessor, a partner of
Lessor, an affiliate of Lessor, or an affiliate of any

 

Radiant Lease for 1727 Kirby Parkway       Page 14 of 19



--------------------------------------------------------------------------------

partner of Lessor (a “Lessor Related Entity”); provided, however, such Right of
First Offer shall apply if a Lessor Related Entity assigns or sublets all or a
portion of such First Offer Space to an entity that is not a Lessor Related
Entity. For purposes of this section 12.01, an “affiliate” means any person or
entity which, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the party in
question.

12.02 Option to Lease. Lessor hereby grants to Lessee the exclusive option to
lease approximately 2,730 square feet of space in the Building, which space is
identified on Exhibit “B” as “Expansion Space” (the “Expansion Space”), which
option may be exercised at any time commencing on the commencement date and
expiring on January 31, 2006, on the terms and conditions set forth in this
section 12.02. Lessee may exercise such option by giving Lessor written notice
thereof on or before said date. Within ten (10) business days after Lessee’s
exercise of such option, Lessor and Lessee shall execute a lease for the
Expansion Space, which lease shall be substantially upon the same terms and
conditions as contained in this Lease, except (a) the commencement date shall be
as agreed to by the parties, with such lease being co-terminus with this Lease
(including any options to extend the term of this Lease), (b) base rent for the
initial term shall be as set forth below and base rent for any extended or
option term shall be the Prevailing Rental Rate and shall be calculated as
provided in section 1.04, and (c) such other changes as may be agreed to by the
parties. In lieu of executing a new lease with respect to the Expansion Space,
Lessor and Lessee may execute an amendment to this Lease adding the Expansion
Space to the “leased premises” and making such other amendments to this Lease as
contemplated in this section 12.02.

The monthly base rent for the Expansion Space shall be as follows:

Commencement date – December 31, 2006 - $2,730.00 per month

January 1, 2007 – December 31, 2007 -           $2,826.00 per month

January 1, 2008 – December 31, 2008 -           $2,924.00 per month

January 1, 2009 – December 31, 2009 -           $3,027.00 per month

January 1, 2010 – December 31, 2010 -           $3,133.00 per month

ARTICLE 13.00 DEFINITIONS

13.01 Abandon. “Abandon” means the vacating of all or a substantial portion of
the leased premises by Lessee, and failure to meet one (1) or more lease
obligations.

13.02 Act of God or Force Majeure. An “act of God” or “force majeure” is defined
for purposes of this Lease as strikes, lockouts, sitdowns, material or labor
restrictions by any governmental authority, unusual transportation delays,
riots, floods, washouts, explosions, earthquakes, fire, storms, weather
(including wet grounds or inclement weather which prevents construction), acts
of the public enemy, wars, insurrection and any other cause not reasonably
within the control of Lessor and which by the exercise of due diligence Lessor
is unable, wholly or in part, to prevent or overcome.

13.03 Project. “Project” as used in this Lease means the Building, the Land and
the other improvements now or hereinafter constructed on the Land, including,
but not limited to, the parking areas, driveways and landscaping.

13.04 Commencement Date. “Commencement date” shall be the date set forth in
section 1.03.

 

Radiant Lease for 1727 Kirby Parkway       Page 15 of 19



--------------------------------------------------------------------------------

ARTICLE 14.00 MISCELLANEOUS

14.01 Waiver. Failure of either party to declare an event of default immediately
upon its occurrence, or delay in taking any action in connection with an event
of default (after the passage of any applicable notice and cure period), shall
not constitute a waiver of the default, but such party shall have the right to
declare the default at any time and take such actions as is lawful or authorized
under this Lease. Pursuit of any one or more of the remedies set forth in
Article 11.00 above shall not preclude pursuit of any one or more of the other
remedies provided elsewhere in this Lease or provided by law, nor shall pursuit
of any remedy constitute forfeiture or waiver of any rent or damages accruing to
such party by reason of the violation of any terms, provisions or covenants of
this Lease. Failure by either party to enforce one or more of the remedies
provided upon an event of default (after the passage of any applicable notice
and cure period) shall not be deemed or construed to constitute a waiver of the
default or of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease.

14.02 Act of God. Neither Lessor nor Lessee shall be required to perform any
covenant or obligation in this Lease, or be liable in damages to the other, so
long as the performance or non-performance of the covenant or obligation is
delayed, caused or prevented by an act of God, force majeure or by the other
party hereto.

14.03 Attorney’s Fees. In the event either party defaults in the performance of
any of the terms, covenants, agreements or conditions contained in this Lease
and places in the hands of an attorney the enforcement of all or any part of
this Lease, the collection of any rent due or to become due or recovery of the
possession of the leased premises, the non-prevailing party in any such action
agrees to pay to the party prevailing in such action the costs associated with
such action, including reasonable attorney’s fees for the services of the
attorney, whether suit is actually filed or not.

14.04 Successors. This Lease shall be binding upon and inure to the benefit of
Lessor and Lessee and their respective heirs, personal representatives,
successors and assigns. It is hereby covenanted and agreed that should Lessor’s
interest in the leased premises cease to exist for any reason during the term of
this Lease, then notwithstanding the happening of such event this Lease
nevertheless shall remain unimpaired and in full force and effect, and Lessee
hereunder agrees to attorn to the then owner of the leased premises. This Lease
is for the sole benefit of Lessor and Lessee, and no third party shall be deemed
a third party beneficiary hereof.

14.05 Rent Tax. If applicable in the jurisdiction where the leased premises are
situated, Lessee shall pay and be liable for all rental, sales and use taxes or
other similar taxes, if any, levied or imposed by any city, state, county or
other governmental body having authority, such payments to be in addition to all
other payments required to be paid to Lessor by Lessee under the terms of this
Lease. Any such payment shall be paid concurrently with the payment of the rent,
additional rent, operating expenses or other charge upon which the tax is based
as set forth above.

14.06 Captions. The captions appearing in this Lease are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or intent of any section.

14.07 Notice. All rent and other payments required to be made by Lessee shall be
payable to Lessor at the address set forth in section 1.05, or at any other
address within the United States as Lessor may specify from time to time by
written notice given pursuant to this section. All payments required to be made
by Lessor to Lessee shall be payable to Lessee at the address set forth in
section 1.05, or at any other address within the United States as Lessee may
specify from time to time by written notice given pursuant to this section. Any
notice or document required or permitted to be delivered by the terms of this
Lease shall be deemed to be delivered (whether or not actually received) (a) two
(2) days after it is deposited in the United States Mail, postage prepaid,
certified mail, return receipt requested, addressed to the parties at the
respective addresses set forth in section 1.05; (b) on the date it is sent via
telefax, or e-mail, or (c) on the first business day following delivery to a
reputable overnight delivery service (i.e. Federal Express, UPS, etc.).

 

Radiant Lease for 1727 Kirby Parkway       Page 16 of 19



--------------------------------------------------------------------------------

14.08 Submission of Lease. Submission of this Lease to Lessee for signature does
not constitute a reservation of space or an option to lease. This Lease is not
effective until execution by and delivery to both Lessor and Lessee.

14.09 Authority. If Lessee executes this Lease as a corporation, each of the
persons executing this Lease on behalf of Lessee does hereby personally
represent and warrant that Lessee is a duly authorized and existing corporation,
that Lessee is qualified to do business in the state in which the leased
premises are located, that the corporation has full right and authority to enter
into this Lease, and that each person signing on behalf of the corporation is
authorized to do so. Lessor warrants and represents to Lessee that Lessor is a
duly formed and existing Tennessee general partnership, qualified to do business
in Tennessee and that Lessor has full right and authority to execute and deliver
this Lease, and that each person signing on behalf of Lessor is authorized to do
so.

14.10 Severability. If any provision of this Lease or the application thereof to
any person or circumstance shall be invalid or unenforceable to any extent, the
remainder of this Lease and the application of such provisions to other persons
or circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

14.11 Lessor’s Liability. If Lessor shall be in default under this Lease and, if
as a consequence of such default, Lessee shall recover a money judgment against
Lessor, such judgment shall be satisfied only out of the right, title and
interest of Lessor in the Building and the Land as the same may then be
encumbered and neither Lessor nor any person or entity comprising Lessor shall
be liable for any deficiency. In no event shall Lessee have the right to levy
execution against any property of Lessor nor any person or entity comprising
Lessor other than its interest in the Building and Land as herein expressly
provided.

14.12 Indemnity. Neither Lessor nor Lessee has dealt with any broker or agent in
connection with the negotiation or execution of this Lease. Lessor agrees to
indemnify and hold harmless Lessee from and against any liability or claim,
whether meritorious or not, arising with respect to any broker whose claim
arises by, through or on behalf of Lessor. Lessee agrees to indemnify and hold
harmless Lessor from and against any liability or claim, whether meritorious or
not, arising with respect to any broker whose claim arises by, through or on
behalf of Lessee. This indemnity shall survive the termination or expiration of
the Lease.

14.13 Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the state of Tennessee.

14.14 Approvals and Consents. Whenever the Lease requires Lessee to obtain the
permission, approval or consent of Lessor, Lessor agrees that its permission,
approval or consent shall not be unreasonably withheld, conditioned or delayed.
Lessor further agrees that when exercising its discretionary rights under the
Lease, Lessor will at all times act reasonably.

14.15 Memorandum of Lease. Upon the request of either party, the other party
agrees to execute and record a memorandum of this Lease in the appropriate deed
records.

ARTICLE 15.00 AMENDMENT AND LIMITATION OF WARRANTIES

15.01 Entire Agreement. IT IS EXPRESSLY AGREED BY LESSEE, AS A MATERIAL
CONSIDERATION FOR THE EXECUTION OF THIS LEASE, THAT THIS LEASE IS THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND THAT
THERE WERE NO VERBAL REPRESENTATIONS, WARRANTIES, UNDERSTANDINGS, STIPULATIONS,
AGREEMENTS OR PROMISES PERTAINING TO THIS LEASE NOT INCORPORATED IN WRITING IN
THIS LEASE.

15.02 Amendment. THIS LEASE MAY NOT BE ALTERED, WAIVED, AMENDED OR EXTENDED
EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY LESSOR AND LESSEE.

 

Radiant Lease for 1727 Kirby Parkway       Page 17 of 19



--------------------------------------------------------------------------------

15.03 Limitation of Warranties. LESSOR AND LESSEE EXPRESSLY AGREE THAT THERE ARE
AND SHALL BE NO IMPLIED WARRANTIES OF MERCHANTABILITY, HABITABILITY, FITNESS FOR
A PARTICULAR PURPOSE OR OF ANY OTHER KIND ARISING OUT OF THIS LEASE, AND THERE
ARE NO WARRANTIES WHICH EXTEND BEYOND THOSE EXPRESSLY SET FORTH IN THIS LEASE.

ARTICLE 16.00 OTHER PROVISIONS

16.01 Hazardous Materials.

 

(a) Environmental Protection. During the term of this Lease, Lessee shall not
cause or permit to occur:

(i) any violation by Lessee, its agents or contractors, of any present or future
federal, state or local law, ordinance or regulation related to environmental
conditions in or about the leased premises, including, but not limited to,
improvements or alterations made to the leased premises at any time by Lessee,
its agents or contractors, or

(ii) the use, generation, release, manufacture, refining, production,
processing, storage or disposal by Lessee, its agents or contractors, of any
“Hazardous Substances” (as hereinafter defined) in or about the leased premises,
or the transportation to or from the leased premises by Lessee, its agents or
contractors, of any Hazardous Substances, except for limited quantities of
household cleaning products and office supplies used or stored at the leased
premises and required in connection with the routine operation and maintenance
of the leased premises, and in compliance with all applicable environmental
laws.

During the term of this Lease, Lessee, at its expense, shall comply in all
material respects with each present and future federal, state and local law,
ordinance and regulation related to environmental conditions in or about the
leased premises or Lessee’s use of the leased premises, including, without
limitation, all reporting requirements and the performance of any cleanups
required by any governmental authorities. Lessee shall indemnify, defend and
hold harmless Lessor and its employees from and against all fines, suits,
actions, damages, liabilities, costs and expenses (including attorney’s and
consultant’s fees) asserted against or sustained by any such person or entity
and arising out of or in any way connected with Lessee’s failure to comply with
its obligations under this section 16.01, which obligations shall survive the
expiration or termination of this Lease.

(b) Hazardous Substances. As used in this section 16.01, “Hazardous Substances”
shall include, without limitation, flammable, explosives, radioactive materials,
asbestos containing materials (ACMs), polychlorinated biphenyls toxicity,
pollutants, containments, hazardous wastes, toxic substances, petroleum and
petroleum products, chlorofluorocarbons (CFSs) and substances declared to be
hazardous or toxic under any present or future federal, state or local law,
ordinance or regulation.

(c) Existing Hazardous Substances; Mold. Lessor hereby represents and warrants
to Lessee that, as of the date of its execution of this Lease, to Lessor’s
knowledge (after due inquiry), there exists no Hazardous Substances in the
Building or on the Land, nor does there exist a violation of any environmental
laws within the Building or on the Land, nor does there exist any contamination
of toxic mold or toxic mold spores in the Building. Furthermore, Lessor
acknowledges and agrees that notwithstanding any other provision contained in
the Lease to the contrary, Lessor, rather than Lessee, shall be solely
responsible for the remediation of any Hazardous Substances within the Building
or on the Land or violations of any environmental laws relating to the Building
or the Land which predates this Lease. Furthermore, in no event shall Lessee
have any liability for any Hazardous Substances or violations of any
environmental laws unless and except to the extent such Hazardous Substances or
violations are caused by, or arise as a result of, the actions or inactions of
Lessee or its agents or contractors. Furthermore, Lessor acknowledges and agrees
that in no event shall Lessee have any indemnification obligations to Lessor
arising from or related to any mold conditions which arise as a result of the
heating, ventilation or air conditioning system serving the Building, or as a
result of the structural condition of the Building or the roof, as Lessor shall
remain solely responsible for any such mold conditions.

 

Radiant Lease for 1727 Kirby Parkway       Page 18 of 19



--------------------------------------------------------------------------------

[SIGNATURES APPEAR ON NEXT PAGE]

 

Radiant Lease for 1727 Kirby Parkway       Page 19 of 19



--------------------------------------------------------------------------------

Lessor:

 

JEFF GOLDSTEIN INVESTMENT PARTNERSHIP, a Tennessee

general partnership

   

By:

 

/s/ Jeff Goldstein

   

Jeff Goldstein, Managing Partner

 

Lessee:

 

RADIANT SYSTEMS, INC.

   

By:

 

/s/ Mark Haidet

 

Name:

 

Mark Haidet

 

Its:

 

Chief Financial Officer

 

Radiant Lease for 1727 Kirby Parkway       Page 20 of 19



--------------------------------------------------------------------------------

SCHEDULE 1

OFFICE RULES AND REGULATIONS

1. Lessor agrees to furnish Lessee sufficient keys without charge. Additional
keys will be furnished at a nominal charge. Lessee shall not change locks or
install additional locks on doors without prior written consent of Lessor.
Lessee shall not make or cause to make duplicates of keys procured from Lessor
without prior approval of Lessor. All keys to leased premises shall be
surrendered to Lessor upon termination of this Lease.

2. Lessee will refer all contractor’s representatives and installation
technicians rendering any service on or to the leased premises for Lessee to
Lessor for Lessor’s approval before performance of any contractual service.
Lessee’s contractors and installation technicians shall comply with Lessor’s
rules and regulations pertaining to construction and installation. This
provision shall apply to all work performed on or about the leased premises or
project, including installation of telephones, telegraph equipment, electrical
devices and attachments and installations of any nature affecting floors, walls,
woodwork, trim, windows, ceilings and equipment or any other physical portion of
the leased premises or project.

3. Lessee shall not at any time occupy any part of the leased premises or
project as sleeping or lodging quarters.

4. Lessee shall not place, install or operate on the leased premises or in any
part of the Building any engine, stove or machinery (other than normal office
machines and standard office kitchen equipment, such as microwaves and coffee
machines), or conduct mechanical operations or cook thereon or therein (other
than as may occur in a microwave or coffee machine), or place or use in or about
the leased premises or project any explosives, gasoline, kerosene, oil, acids,
caustics, or any flammable, explosive or hazardous material without written
consent of Lessor.

5. Lessor will not be responsible for lost or stolen personal property,
equipment, money or jewelry from the leased premises or the project regardless
of whether such loss occurs when the area is locked against entry or not.

6. No dogs, cats, fowl, or other animals shall be brought into or kept in or
about the leased premises or project, other than seeing eye dogs.

7. None of the parking, plaza, recreation or lawn areas, entries, passages,
doors, elevators, hallways or stairways shall be blocked or obstructed or any
rubbish, litter, trash, or material of any nature placed, emptied or thrown into
these areas, nor shall such areas be used by Lessee’s agents, employees or
invitees at any time for purposes inconsistent with their designation by Lessor.

8. The water closets and other water fixtures shall not be used for any purpose
other than those for which they were constructed, and any damage resulting to
them from misuse or by the defacing or injury of any part thereof shall be borne
by the person who shall occasion it. No person shall waste water by interfering
with the faucets or otherwise.

9. No person shall disturb occupants of the Building by the use of any radios,
record players, tape recorders, musical instruments, the making of unseemly
noises or any unreasonable use.

10. Nothing shall be thrown out of the windows of the Building or down the
stairways or other passages.

11. Lessee and its employees, agents, and invitees shall park their vehicles
only in those parking areas designated by Lessor. If requested by Lessor, Lessee
shall furnish Lessor with state automobile license numbers of Lessee’s vehicles
and its employees’ vehicles within five days after taking possession of the
leased premises and shall notify Lessor of any changes within five days after
such change occurs. Lessee shall not leave any vehicle in a state of disrepair
(including without limitation, flat tires, out of date inspection

 

Radiant Lease for 1727 Kirby Parkway       Page 1 of 2



--------------------------------------------------------------------------------

stickers or license plates) on the leased premises or project. If Lessee or its
employees, agents or invitees park their vehicles in areas other than the
designated parking areas or leave any vehicle in a state of disrepair, Lessor,
after giving written notice to Lessee of such violation, shall have the right to
remove such vehicle at Lessee’s expense.

12. Parking in a parking garage or area shall be in compliance with all
reasonable and non-discriminating parking rules and regulations including any
sticker or other identification system established by Lessor. Failure to observe
the rules and regulations shall terminate Lessee’s right to use the parking
garage or area and subject the vehicle in violation of the parking rules and
regulations to removal and impoundment. No termination of parking privileges or
removal of impoundment of a vehicle shall create any liability on Lessor or be
deemed to interfere with the Lessee’s right to possession of its leased
premises. Vehicles must be parked entirely within the stall lines and all
directional signs, arrows and posted speed limits must be observed. Parking is
prohibited in areas not striped for parking, in aisles, where “No Parking” signs
are posted, on ramps, in cross hatched areas, and in other areas as may be
designated by Lessor. Parking stickers or other forms of identification supplied
by Lessor shall remain the property of Lessor and not the property of Lessee and
are not transferable. Every person is required to park and lock his vehicles;
the safety of such vehicle, and its contents, is assumed by the owner of the
vehicle or its driver.

13. Movement in or out of the Building of furniture or office supplies and
equipment, or dispatch or receipt by Lessee of any merchandise or materials
which requires use of elevators or stairways, or movement through the Building
entrances or lobby, shall be restricted to hours designated by Lessor. All such
movement shall be under supervision of Lessor and carried out in the manner
agreed between Lessee and Lessor by prearrangement before performance. Such
prearrangement will include determination by Lessor of time, method, and routing
of movement and limitations imposed by safety or other concerns which may
prohibit any article, equipment or any other item from being brought into the
Building. Lessee assumes, and shall indemnify Lessor against, all risks and
claims of damage to persons and properties arising in connection with any said
movement.

14. Lessor shall not be liable for any damages from the stoppage of elevators
for necessary or desirable repairs or improvements or delays of any sort or
duration in connection with the elevator service.

15. Lessee shall not lay floor covering within the leased premises without
written approval of the Lessor. The use of cement or other similar adhesive
materials not easily removed with water is expressly prohibited. Lessor requires
the use of carpet protectors at all desk areas in order to maintain the carpet
in good condition and prevent abnormal wear.

16. Lessee agrees to cooperate and assist Lessor in the prevention of
canvassing, soliciting and peddling within the Building or project.

17. Lessor reserves the right to exclude from the Building or project, between
the hours of 6:00 p.m. and 7:00 a.m. on weekdays and at all hours on Saturday,
Sunday and legal holidays, all persons who are not known to the Building or
project security personnel and who do not present a pass to the Building signed
by the Lessee. Each Lessee shall be responsible for all persons for whom he
supplies a pass.

18. It is Lessor’s desire to maintain in the Building or project the highest
standard of dignity and good taste consistent with comfort and convenience for
lessees. Any action or condition not meeting this high standard should be
reported directly to Lessor. Your cooperation will be mutually beneficial and
sincerely appreciated. Lessor reserves the right to make such other and further
reasonable and non-discriminating rules and regulations as in its judgment may
from time to time be necessary, for the safety, care and cleanliness of the
leased premises and for the preservation of good order therein.

 

Radiant Lease for 1727 Kirby Parkway       Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT “A”

Commencing at a point in the west line of Kirby Parkway (106 foot right-of-way),
said point being 1,224.92 feet north of the tangent intersection with the north
line of Poplar Avenue, as measured along said west line; thence North 00 degrees
00 minutes 00 seconds West a distance of 289.74 feet to a point; thence South 00
degrees 00 minutes 00 seconds West a distance of 23.00 feet to a chisel mark
(found), the true POINT OF BEGINNING; thence South 00 degrees 00 minutes 00
seconds East, and with the west line of Kirby Centre P.U.D. (Plat Book 84, Page
37), a distance of 72.03 feet (c=72.00’) to a chisel mark (found); thence North
89 degrees 34 minutes 14 seconds East (c=North 90 degrees 00 minutes 00 seconds
East), and with a north line of Kirby Centre, a distance of 30.69 feet
(c=32.50’) to an iron rod (found); thence South 00 degrees 18 minutes 11 seconds
West (c=South 00 degrees 00 minutes 00 seconds West), and with the west line of
Kirby Centre P.U.D., a distance of 140.00 feet to an iron rod (found); thence
North 89 degrees 41 minutes 53 seconds West (c=North 90 degrees 00 minutes 00
seconds West), and with a north line of Kirby Centre, a distance of 44.99 feet
to an iron rod (found); thence South 00 degrees 00 minutes 00 seconds East, and
with the west line of Kirby Centre, a distance of 51.18 feet (c=51.68’) to an
iron rod (set) in the north line of Revised Phase 2, Poplar Ridge Center SC-1
Shopping Center Plan (Plat Book 84, Page 31); thence South 88 degrees 07 minutes
43 seconds West (c=South 87 degrees 56 minutes 31 seconds West), and with said
north line, a distance of 257.79 feet (c=258.24’) to an iron rod (found) in the
east line of the Poplar Place L.P. property (W63174); thence North 00 degrees 34
minutes 36 seconds East (c=North 00 degrees 07 minutes 14 seconds East), and
with said east line, a distance of 277.61 feet (c=277.69’) to a cotton picker
spindle (set) in the south line of the Kirby Office Condo property (Master Deed
T6 4980); thence South 89 degrees 31 minutes 33 seconds East (c=89 degrees 52
minutes 04 seconds East), and with said south line, a distance of 78.00 feet to
a cotton picker spindle (set); thence South 00 degrees 28 minutes 27 seconds
West (c=South 00 degrees 07 minutes 56 seconds West) a distance of 4.65 feet to
a cotton picker spindle (set); thence South 89 degrees 39 minutes 29 seconds
East (c=S 90 degrees 00 minutes 00 seconds East), and with said south line, a
distance of 191.94 feet to the POINT OF BEGINNING.

TOGETHER WITH all easements and appurtenances thereto, including, but not
limited to;

 

  (a) access, parking and utility easements contained in that certain Reciprocal
Easement Agreement recorded as Instrument No. S9 6866, Register’s Office of
Shelby County, Tennessee, as same may be amended from time to time;

 

  (b) access and utility easements contained in Section 10.03 of that certain
Master Deed of Kirby Office Condominium recorded as Instrument No. T5 4950,
Shelby County Register of Deeds, as same may be amended; and

 

  (c) access and parking easements contained in that certain Cross Easement and
Maintenance Agreement recorded as Instrument No. V4 5025, aforesaid records.



--------------------------------------------------------------------------------

EXHIBIT “B”

[ATTACH PLAN OF BUILDING AND DENOTE LEASED PREMISES AND EXPANSION SPACE]